DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Requirement for Restriction/Election filed 10/7/2020 in the reply filed on 12/07/2020 is acknowledged.
This First Office Action is in response to the Response to Election/Restriction filed 12/07/2020.  Claims 1-20 are pending.  Claims 17-20 are withdrawn as directed towards a non-elected species.  Claims 1-16 are pending and examined.

Claim Objections
Claims 1, 8-11, 14, and 15  objected to because of the following informalities:  
Claims 1 and 11, the second recitation of “a plurality of operating states” is believed to be in error for -the plurality of operating states-.
Claims 8 and 14, “an efficiency” is believed to be in error for -the efficiency-.
Claims 9 and 15, “an operating condition of the system through a plurality of operating states” is believed to be in error for -the operating condition of the system through the plurality of operating states-.
Claim 10, “fuel power” is believed to be in error for -a fuel power -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 9, 11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sidharth 2018/0195405.
Regarding claim 1, Sidharth teaches a system (combined cycle power plant (CCPP) 10) comprising: a gas turbine ([0019] Keeping this in mind, the combined cycle power plant (CCPP) 10 includes the monitoring system 12, the gas turbine system 14, the steam turbine system 16, and a heat recovery steam generator (HRSG) 18. In operation, the gas turbine system 14 combusts a fuel-air mixture to create torque that drives a load (e.g., an electrical generator) comprising a compressor coupled to a turbine through a shaft ([0020-0022] The gas turbine system 14 includes … compressor 22, combustor 24, and turbine 26 … the air enters the compressor 22. The compressor 22 pressurizes the air 28 in a series of compressor stages (e.g., rotor disks 30) with compressor blades … As the compressed air exits the compressor 22, the air enters the combustor 24 and mixes with fuel 32 … the fuel nozzles 34 may inject a fuel-air mixture into the combustor 24 in a suitable ratio for optimal combustion, emissions, fuel consumption, and power output … The air-fuel mixture combusts in a combustion chamber within combustor 24, thereby creating hot pressurized exhaust gases. The combustor 24 directs the exhaust gases through a turbine 26 toward an exhaust outlet As the exhaust gases pass through the turbine 26, the gases contact turbine blades attached to turbine rotor disks 38 (e.g., turbine stages). As the exhaust gases travel through the turbine 26, the exhaust gases may force turbine blades to rotate the rotor disks 38. The rotation of the rotor disks 38 induces rotation of shaft 40 and the rotor disks 30 in the compressor 22. A load 42 (e.g., electrical generator)) connects to the shaft 40 and uses the rotation energy of the shaft 40 to generate electricity for use by the power grid); a processing system (monitoring system 12 [0018] By way of introduction, FIG. 1 is a block diagram of an embodiment of a combined cycled power plant 10 with a monitoring system 12 that may monitor operations performed by the combined cycle power plant 10. In some embodiments, the monitoring system 12 may be incorporated into a controller of the combined cycle power plant to control the operations performed by the combined cycle power plant 10, increasing power output or decreasing power output from a gas turbine system 14 and/or a steam turbine system 16 see also  [0017] which describes the operation of the monitoring system (system) “A system and method for building efficiency maps for various conditions of a combined cycle power plant to track the degradation of one or more of components in power plants is described below. Building efficiency maps in binary trees using an algorithm called in situ adaptive tabulation (ISAT). This efficiency map building may utilize a processor operatively coupled to a memory to build the efficiency map. Namely, the processor may use a mapping function based on an adaptive lookup table, which is built online or in situ to create a database as the plant is operating. The database may include a database of baseline efficiencies. For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.). Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters, and if the given state is not in the database, the operation parameters corresponding to that given state are stored to the database. The processor establishes acceptable threshold values of the baseline efficiencies corresponding to the various states in the database. For example, the processor may determine the threshold by using a bottoming cycle performance (BCP) model. Once the database has been assembled, a first efficiency of the steam turbine efficiencies, which is a function of one or more real-time operational parameters is compared against the corresponding baseline efficiency state which is a function of the same operating parameters that have been previously stored in the database. Furthermore, the first efficiency of the steam turbine efficiencies is then compared to the baseline efficiencies. The processor may provide an indication of a decrease in efficiency of the process if the first efficiency is below the threshold of the baseline efficiencies. Further, the processor may identify one or more parts that may cause the decrease in efficiency of the process. Moreover, in some embodiments, the processor may adjust operations of the combined cycle power plant based on the identified causes of the decreases in efficiency”) comprising one or more processors (the processor per [0017]) configured to: automatically transition an operating condition of the system through a plurality of operating states (see [0017] supra, the processor builds an efficiency map using an algorithm (ISAT) based on states “a state, more specifically a state of efficiency, which is a function of the operation parameters” each having an associated efficiency); determine an efficiency of the system at each of a 
Regarding claim 2, Sidharth further teaches an electric machine (42) configured to convert rotational energy supplied by the gas turbine into electric energy (per [0017] cited supra “A load 42 (e.g., electrical generator)) connects to the shaft 40 and uses the rotation energy of the shaft 40 to generate electricity for use by the power grid”). 
Regarding claim 5, Sidharth further teaches wherein the one or more processors are configured to determine the efficiency of the system by capturing a temperature increase of each of a plurality of working fluids (per [0017] cited supra “The database may include a database of baseline efficiencies. For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.). Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters … see also [0025] The combined cycle power plant 10 may also include various sensors for detecting and/or deriving various conditions within or around the combined cycle plant 10. For example, the sensors may measure temperatures at various locations using HRSG steam temperature sensor 62, and steam turbine metal temperature sensor 64, and the like. Additionally or alternative, the sensors of the combined cycle power plant 10 may pertain to other operating parameters, such as pressure, vibration, flow rates, knocks within the combined cycle power plant 10, valve detection (open or closed), speed, stress or strain, and/or other suitable parameters that may be measured indicating operation of the combined cycle power plant 10, see also [0036] The monitoring system 12 may receive signals from the steam turbine 16, the HRSG 18, the gas turbine 14, and the like, indicating measured flows, pressures, temperatures, and the like. The efficiencies of the various aspects of the steam turbine 16, gas turbine 14, and the like are stored as baseline efficiencies, and then that real time values corresponding to each of these baseline efficiencies are compared against one another. The process of storing these baseline efficiencies is described in detail below.
Regarding claim 6, Sidharth further teaches wherein the one or more processors are configured to determine the efficiency of the system (baseline efficiencies and real time values) ([0036] The monitoring system 12 may receive signals from the steam turbine 16, the HRSG 18, the gas turbine 14, and the like, indicating measured flows, pressures, temperatures, and the like. The efficiencies of the various aspects of the steam turbine 16, gas turbine 14, and the like are stored as baseline efficiencies, and then that real time values corresponding to each of these baseline efficiencies are compared against one another.) by capturing a flow rate (measured flows) of each of the plurality of working fluids (exhaust gas flow of the gas turbine per [0017] “… the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.)” and per [0036] supra, the measured flow through the steam turbine which has been construed as being the flow rate of the steam).
Regarding claim 8, Sidharth further teaches wherein the one or more processors are configured to map an efficiency of the system at one of the plurality of operating states against a measured ambient condition (see [0017] cited supra “For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.) Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters). 
Regarding claim 9, Sidharth further teaches wherein the one or more processors are configured to, before automatically transitioning an operating condition of the 
Regarding claim 11, Sidharth teaches in a system (combined cycle power plant (CCPP) 10) comprising: a gas turbine ([0019] Keeping this in mind, the combined cycle power plant (CCPP) 10 includes the monitoring system 12, the gas turbine system 14, the steam turbine system 16, and a heat recovery steam generator (HRSG) 18. In operation, the gas turbine system 14 combusts a fuel-air mixture to create torque that drives a load (e.g., an electrical generator) comprising a compressor coupled to a turbine through a shaft ([0020-0022] The gas turbine system 14 includes … compressor 22, combustor 24, and turbine 26 … the air enters the compressor 22. The compressor 22 pressurizes the air 28 in a series of compressor stages (e.g., rotor disks 30) with compressor blades … As the compressed air exits the compressor 22, the air enters the combustor 24 and mixes with fuel 32 … the fuel nozzles 34 may inject a fuel-air mixture into the combustor 24 in a suitable ratio for optimal combustion, emissions, fuel consumption, and power output … The air-fuel mixture combusts in a combustion chamber within combustor 24, thereby creating hot pressurized exhaust gases. The combustor 24 directs the exhaust gases through a turbine 26 toward an exhaust outlet As the exhaust gases pass through the turbine 26, the gases contact turbine blades attached to turbine rotor disks 38 (e.g., turbine stages). As the exhaust gases travel through the turbine 26, the exhaust gases may force turbine blades to rotate the rotor disks 38. The rotation of the rotor disks 38 induces rotation of shaft 40 and the rotor disks 30 in the compressor 22. A load 42 (e.g., electrical generator)) connects to the shaft 40 and uses the rotation energy of the shaft 40 to generate electricity for use by the power grid), a method comprising: automatically transitioning an operating condition of the system through a plurality of operating states (see [0017] which describes the operation of a monitoring system in which the processor builds an efficiency map using an algorithm (ISAT) based on states “a state, more specifically a state of efficiency, which is a function of the operation parameters” each having an associated efficiency.  In the process of building the map, the processor automatically transitions the operating condition of the system (the current state) through a plurality of operating states see [0017] “A system and method for building efficiency maps for various conditions of a combined cycle power plant to track the degradation of one or more of components in power plants is described below. Building efficiency maps in binary trees using an algorithm called in situ adaptive tabulation (ISAT). This efficiency map building may utilize a processor operatively coupled to a memory to build the efficiency map. Namely, the processor may use a mapping function based on an adaptive lookup table, which is built online or in situ to create a database as the plant is operating. The database may include a database of baseline efficiencies. For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.). Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters, and if the given state is not in the database, the operation parameters corresponding to that given state are stored to the database. The processor establishes acceptable threshold values of the baseline efficiencies corresponding to the various states in the database. For example, the processor may determine the threshold by using a bottoming cycle performance (BCP) model. Once the database has been assembled, a first efficiency of the steam turbine efficiencies, which is a function of one or more real-time operational parameters is compared against the corresponding baseline efficiency state which is a function of the same operating parameters that have been previously stored in the database. Furthermore, the first efficiency of the steam turbine efficiencies is then compared to the baseline efficiencies. The processor may provide an indication of a decrease in efficiency of the process if the first efficiency is below the threshold of the baseline efficiencies. Further, the processor may identify one or more parts that may cause the decrease in efficiency of the process. Moreover, in some embodiments, the processor may adjust operations of the combined cycle power plant based on the identified causes of the decreases in efficiency”); determining an efficiency of the system at each of a plurality of the operating states (per [0017] discussed supra, the processor builds an efficiency map using an algorithm (ISAT) based on states “a state, more specifically a state of efficiency, which is a function of the operation parameters” each having an associated efficiency); for each of the plurality of operating states: selecting a future operating state of the system based on the determined efficiency of the current operating state (per [0017] supra “Moreover, in some embodiments, the 
Regarding claim 14, Sidharth further teaches mapping an efficiency of the system at one of the plurality of operating states against a measured ambient condition (see [0017] cited supra “For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.) Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters)
Regarding claim 15, Sidharth further teaches before automatically transitioning an operating condition of the system through a plurality of operating states, selecting an initial operating condition based on the map (building the map via binary trees via the ISAT will inherently start with at least one initial operating condition. See also [0017] for a description of the ISAT and efficiency maps “…Building efficiency maps in binary trees using an algorithm called in situ adaptive tabulation (ISAT). This efficiency map building may utilize a processor operatively coupled to a memory to build the efficiency map. Namely, the processor may use a mapping function based on an adaptive lookup table, which is built online or in situ to create a database as the plant is operating”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidharth
Regarding claim 7, Sidharth teaches the invention as discussed above.
Sidharth further teaches wherein the one or more processors are configured to determine the efficiency of the system by capturing a temperature for at least one solid component in the system ([0025] The combined cycle power plant 10 may also include various sensors for detecting and/or deriving various conditions within or around the combined cycle plant 10. For example, the sensors may measure temperatures at various locations using various temperature sensors, such as exhaust gas temperature sensor 60, HRSG steam temperature sensor 62, and steam turbine metal temperature sensor 64, and the like). 
Sidharth as discussed above does not teach wherein the at least one solid component is a plurality of solid components.
Sidharth teaches that the one or more processors may receive data of any operation parameter relevant to the CCPP including temperatures from the gas turbine the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.). Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters … see also [0025] The combined cycle power plant 10 may also include various sensors for detecting and/or deriving various conditions within or around the combined cycle plant 10. For example, the sensors may measure temperatures at various locations using various temperature sensors, such as exhaust gas temperature sensor 60, HRSG steam temperature sensor 62, and steam turbine metal temperature sensor 64, and the like.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siddharth to further measure the gas turbine metal temperature (the temperature of a solid component) since Siddharth teaches that the one or more processors may receive data of any operation parameter relevant to the CCPP including temperatures from the gas turbine and since Siddharth teaches the combined cycle power plant may also include various sensors for detecting and/or deriving various conditions within or around the combined cycle plant.
Siddharth does not teach capturing a rate of temperature change for each of the plurality of solid components in the system.
Siddharth teaches that any operational parameter relevant to the CCPP may be used by the monitoring system (which comprises the processor) ([0017] …For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sidharth to further capture changes in the temperature of a plurality of solid components since changes in the operational parameters are also relevant to the operation of the CCPP and since Sidharth teaches the processor may receive data of any operation parameters relevant to CCPP.
Regarding claim 16, Sidharth teaches the invention as discussed above.
Sidharth does not teach comprising performing a repair on the gas turbine based on one of the determined efficiencies.
Sidharth teaches identifying component degradation and malfunction based on the determined efficiencies ([0017] A system and method for building efficiency maps for various conditions of a combined cycle power plant to track the degradation of one or more of components in power plants is described below. See also [0043] In additional embodiments of FIG. 1 the monitoring system 12 of the CCPP 10 may display a plot similar to that illustrated in FIG. 3 to highlight inefficiencies and to classify them as degradation or a transient condition. For example, the display 57 of the monitoring system 12 of FIG. 1 may display the identified inefficiencies, and based on the type of inefficiency diagnose which component of the CCPP 10 has malfunctioned. For example, for a plot of the HRSG LP efficiencies, if the real-time efficiency 92 varies more than a predetermined threshold from the baseline efficiency 91 for a longer period of time than an established time threshold, the processor would identify this inefficiency and relay information to the display 57 of FIG. 1. The display 57 may then display a relevant diagnosis. For example, the display 57 may show, among many other possible information displays, "Malfunction in LP evaporator" based on the type of and the component showing the inefficiency).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sidharth so as to perform a repair on the gas turbine based on one of the determined efficiencies since Sidharth teaches identifying component degradation and malfunction based on the determined efficiencies and since it would be an obvious extension of prior art principles to perform a repair degraded or malfunctioning components as needed.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidharth in view of Truesdale 20160222820 
Regarding claim 10, Sidharth teaches the invention as discussed above.
Sidharth does not teach wherein the one or more processors are configured to determine the efficiency of the system by determining fuel power based on a flow rate of fuel to the gas turbine.
Truesdale teaches that a measure of turbine efficiency (heat rate) is the fuel flow rate multiplied by the fuel heating value and divided by the power output of the turbine efficiency measurement ([0015] The heat rate of the turbine is similar to an efficiency measurement, as it compares the energy value of fuel going into the turbine to power output by the turbine (e.g., heat rate is equal to the fuel flow rate multiplied by the fuel heating value and divided by the power output of the turbine).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sidharth to determine the efficiency .
Claims 1-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belokon 2005/0056021 in view of Sidharth.
Regarding claim 1, Belokon teaches a system (310) comprising: a gas turbine (20)  comprising a compressor (LPC) coupled to a turbine (LPT) through a shaft (24).
Belokon does not teach a processing system comprising one or more processors configured to: automatically transition an operating condition of the system through a plurality of operating states; determine an efficiency of the system at each of a plurality of the operating states; for each of the plurality of operating states: select a future operating state of the system based on the determined efficiency of the current operating state.
Per the rejection of claim 1 supra under Sidharth, Sidharth teaches a processing system comprising one or more processors configured to: automatically transition an operating condition of the system through a plurality of operating states; determine an efficiency of the system at each of a plurality of the operating states; for each of the plurality of operating states: select a future operating state of the system based on the determined efficiency of the current operating state.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belokon with Sidharth’s teachings on efficiency mapping to facilitate identifying degraded parts of the system of Belokon and to facilitate increased efficiency ([0031] … The monitoring system 12 may then 
Regarding claim 2, Belokon in view of Sidharth teaches the invention as discussed above.
Belokon further teaches an electric machine (40 and/or 42) configured to convert rotational energy supplied by the gas turbine into electric energy (see Fig. 9). 
Regarding claim 3, Belokon in view of Sidharth teaches the invention as discussed above.
Belokon further teaches intermediate circuitry (44) comprising a converter (46, 48, and 50), the intermediate circuitry configured to receive electric energy supplied by the electric machine (see Fig. 9). 
Regarding claim 4
Belokon further teaches wherein a switching pulse time (the time window per Belokon infra) is varied resulting in the average current output from the main rectifier (46) also varying. [0042] The system 10 also includes a power electronics unit 44. In the illustrated embodiment, the power electronics unit includes a main rectifier 46 operable to convert the alternating electrical current produced by the main generator 40, which can vary in frequency as the speed of the generator varies, into a non-alternating direct current, and further operable in a current-control mode to control the level of the direct current independently of the characteristics of the alternating input current (within certain limits). Such active current control is generally based on pulse-width modulation (PWM) schemes utilizing semiconductor switching devices that perform switching operations at a high frequency and effectively allow current to pass only during a portion of each period of the input current waveform. This "time window" during which current is allowed to pass can be varied in duration so as to vary the "average" current output from the main rectifier. The power electronics unit also includes an auxiliary rectifier 48 operable to convert the alternating electrical current produced by the auxiliary generator/motor 42 in the generation mode into a non-alternating direct current, and further operable in a current-control mode to control the level of the direct current independently of the characteristics of the alternating input current (within certain limits), in similar fashion to the main rectifier. 
Belokon in view of Sidharth does not teach the operating condition is the switching pulse time.
Sidharth teaches the operational parameters provided to the processor may be any parameter relevant to the operation of a power plant (CCPP of Sidharth which is ambient temperature, condenser pressure, etc.) Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belokon in view of Sidharth further so as to extend the efficiency mapping taught by Sidharth to include the switching pulse time of Belokon as an operational parameter for the processor since the switching pulse time is an operational parameter of system 310 of Belokon and since Sidharth teaches the operational parameters provided to the processor may be any parameter relevant to the operation of the associated power plant.
Regarding claim 11, Belokon teaches a system (310) comprising: a gas turbine (20)  comprising a compressor (LPC) coupled to a turbine (LPT) through a shaft (24).
Per the rejection of claim 11 under Siddharth supra, Sidharth teaches a method comprising: automatically transitioning an operating condition of the system through a plurality of operating states; determining an efficiency of the system at each of a plurality of the operating states; for each of the plurality of operating states: selecting a future operating state of the system based on the determined efficiency of the current operating state.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belokon with Sidharth’s teachings 
Regarding claim 12, Belokon in view of Sidharth teaches the invention as discussed above.
Belokon further teaches an electric machine (40 and/or 42) configured to convert rotational energy supplied by the gas turbine into electric energy (see Fig. 9). 
Regarding claim 13, Belokon in view of Sidharth teaches the invention as discussed above.
Belokon further teaches intermediate circuitry (44) comprising a converter (46, 48, and 50), the intermediate circuitry configured to receive electric energy supplied by the electric machine (see Fig. 9). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741